              Exhibit 15




Case 1:20-cv-00479-WCG Filed 03/24/20 Page 1 of 2 Document 3-16
                     612 W. Main Street, #200   Phone: (608) 256-0827
                     Madison, WI 53703                  www.lwvwi.org



March 20, 2020


Eric Genrich, Mayor
Green Bay City Hall
100 N. Jefferson Street
Green Bay, WI 54301

Dear Mayor Genrich:

On Monday, March 16, 2020 the Wisconsin Election Commission (WEC) issued guidance to
clerks and municipalities on how to serve electors for the April 7 election in light of the COVID-
19 threat. The WEC directed municipal governments to continue to provide options for voting
and registering in-person. Governor Evers' Emergency Order #5 complied with the WEC’s
decision and made exemptions for facilities for voting.

While the WEC made it clear to municipalities in-person registration and voting must continue,
on March 17, 2020 your government decided to close the City of Green Bay City Hall to these
activities, with no previous notification to voters. This action violated multiple state election laws.
On March 19, 2020 your government did open in-person registration and voting services, but
only after multiple electors were denied the ability to register and vote in-person.

No individual is above the law, even during times of emergency. The City of Green has at least
two more scheduled elections in 2020 beyond the April 7, 2020 election, with no time frame to
when the current COVID-19 emergency will end. If the City of Green Bay again decides to defy
decisions of the WEC that would deny electors the right to vote, we will not hesitate to take legal
action.

Sincerely,

Debra Cronmiller
Executive Director

Cc     Colleen Adams, LWVGGB
       Louise Petering, LWVWI




        Case 1:20-cv-00479-WCG Filed 03/24/20 Page 2 of 2 Document 3-16
